DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1, 2, 4, 5, 8, and 9 were amended and claim 13 was canceled in the response filed on 6/9/2022.  Claims 1-9 are currently pending and under examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. 
IN THE CLAIMS:
In the second line of text in step A) of claim 1 (the first line of text under the structure of the compound of formula (II)), the limitation “wherein -R1” was deleted and replaced by: --wherein R1--.
In the final line of text in step A) of claim 1, the limitation “R2 R3” was deleted and replaced by –R2, R3--.
In the second line of text in claim 9 (the first line of text under the structure of the compound of formula (III)), the limitation “wherein -R1” was deleted and replaced by: --wherein R1--.
Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Michael N. Mercanti on 6/30/2022.
Response to Amendments and Arguments filed on 6/9/2022
The Applicant's amendments are sufficient to overcome the objection(s) to claims 1, 4, 5, 8, 9, and 13 (see p. 2-3 of the OA dated 4/27/2022).  Accordingly, the objection(s) are withdrawn. 
The Applicant's amendments and arguments (see p. 8) are sufficient to overcome the 35 USC 112(b) rejections of claims 1-8.  See p. 3-5 of the OA dated 4/27/2022.  All indefiniteness issues have been corrected; therefore, the rejections are withdrawn.  
Claim 13 was canceled.  Therefore, the 35 USC 103 rejection of claim 13 over JPH02172956 (JP ‘956) is now moot.  See p. 5-9 of the OA dated 4/27/2022.
Allowable Subject Matter
Claims 1-9 are allowed. The following is an examiner’s statement of reasons for allowance: the claims are free from the prior art for the reasons set forth on p. 9-10 of the OA dated 4/27/2022. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/           Primary Examiner, Art Unit 1622